September 04, 2009


Mr. Phillip Eugene Cannatti
Lehtola & Cannatti, PLLC
Providence Tower East
5001 Spring Valley Rd., Suite 400
Dallas, TX 75244

Honorable Gregory T. Brewer
366th Judicial District Court
Collin County Courthouse
2100 Bloomdale Rd., Suite 30146
McKinney, TX 75071
Ms. Sheri Lynn Caldwell
Hermes Sargent Bates,  LLP
901 Main Street Suite 5200
Dallas, TX 75202

RE:   Case Number:  09-0706
      Court of Appeals Number:  05-09-00807-CV
      Trial Court Number:  366-01125-2008

Style:      IN RE  TEXAS TORNADO HOCKEY CLUB, L.P. AND SCHLEGEL SPORTS &
      ENTERTAINMENT GROUP, LLC

Dear Counsel:

      Today the Supreme Court of  Texas  granted  in  part  the  Motion  for
Emergency Stay and issued the enclosed order in the  above-referenced  case.
The petition for writ of mandamus is abated under Texas  Rule  of  Appellate
Procedure  7.2  pending  further  order  of  this  Court.   The  Motion  for
Sanctions is denied.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Hannah      |
|   |Kunkle          |
|   |Ms. Lisa Matz   |